DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.
This action is in response to application 17/108,818 filed 12/1/20.  
Claim(s) 32-51 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 8,244,799, filed 7/21/08, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 8,244,799 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Objections
Claim(s) 32-51 is/are unclear to the examiner; what does it mean by stating “based on the request score and the type of client application that generated the request, determining, by the server, a response to the request”?  The Examiner is not entirely sure what type of “response would be generated”?  response to the client or server?  To do what with the response?  What is the claimed invention?  Please clarify
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 32-51 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,169,460 B2 [hereinafter as ‘460 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 32 as an exemplary claim, the ‘460 patent contains the subject matter claimed in the instant application.  As per claim(s) 32, both applications are claiming common subject matter, as follows:

a database that stores instructions ...;
receiving, at a server, …; and
based on the request score and the type of client application that generated the request, determining, by the server, a response to the request ….
         The claim(s) 1 of '460 patent contains every element of claim(s) 32 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 32 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
The claim(s) 1 of the ‘460 patent do not specifically state based on the request score and the type of client application that generated the request, determining, by the server, a response to the request as described in the claim 32 of instant application but it would have been obvious to a person skill in the art to the application 126 includes software components which are invoked when various execution paths are invoked in response to receipt of the requests. In particular, the application may respond to a request by accessing information, locally and or remotely, as necessary. For example, the application may access a database to obtain information for responding to a request as claimed in instant application.
            “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 
 “Claim(s) 1 of ‘460 is generic to the species of invention covered by claim(s) 32 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 32 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            
As per independent claim(s) 41 & 50, they are also directed to the same subject matter recited in claim 32 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 33-40, 42-49 & 51, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.


Claim(s) 32-51 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,244,799 B1 [hereinafter as ‘799 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 32 as an exemplary claim, the ‘799 patent contains the subject matter claimed in the instant application.  As per claim(s) 32, both applications are claiming common subject matter, as follows:
A computer system for generating a fingerprint… said system comprising:
a database that stores instructions ...;
receiving, at a server, …; and
based on the request score and the type of client application that generated the request, determining, by the server, a response to the request ….
         The claim(s) 1 of '799 patent contains every element of claim(s) 32 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 32 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
            “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 
 “Claim(s) 1 of ‘799 is generic to the species of invention covered by claim(s) 32 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 32 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            
As per independent claim(s) 41 & 50, they are also directed to the same subject matter recited in claim 32 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 33-40, 42-49 & 51, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.


Claim(s) 32-51 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,128 B2 [hereinafter as ‘128 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 32 as an exemplary claim, the ‘128 patent contains the subject matter claimed in the instant application.  As per claim(s) 32, both applications are claiming common subject matter, as follows:
A computer system for generating a fingerprint… said system comprising:
a database that stores instructions ...;
receiving, at a server, …; and
based on the request score and the type of client application that generated the request, determining, by the server, a response to the request ….
         The claim(s) 1 of '128 patent contains every element of claim(s) 32 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 32 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
            “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 
 “Claim(s) 1 of ‘128 is generic to the species of invention covered by claim(s) 32 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 32 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            
As per independent claim(s) 41 & 50, they are also directed to the same subject matter recited in claim 32 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 33-40, 42-49 & 51, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.



Claim(s) 32-51 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,251,258 B2 [hereinafter as ‘258 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 32 as an exemplary claim, the ‘258 patent contains the subject matter claimed in the instant application.  As per claim(s) 32, both applications are claiming common subject matter, as follows:
A computer system for generating a fingerprint… said system comprising:
a database that stores instructions ...;
receiving, at a server, …; and
based on the request score and the type of client application that generated the request, determining, by the server, a response to the request ….
         The claim(s) 1 of '258 patent contains every element of claim(s) 32 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 32 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
The claim(s) 1 of the ‘258 patent do not specifically state based on the request score and the type of client application that generated the request, determining, by the server, a response to the request as described in the claim 32 of instant application but the application 126 includes software components which are invoked when various execution paths are invoked in response to receipt of the requests. In particular, the application may respond to a request by accessing information, locally and or remotely, as necessary. For example, the application may access a database to obtain information for responding to a request as claimed in instant application.
            “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
 “Claim(s) 1 of ‘258 is generic to the species of invention covered by claim(s) 32 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 32 were properly rejected under 
            
As per independent claim(s) 41 & 50, they are also directed to the same subject matter recited in claim 32 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 33-40, 42-49 & 51, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim(s) 32-51 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,694,608 B2 [hereinafter as ‘608 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 32 as an exemplary claim, the ‘608 patent contains the subject matter claimed in the instant application.  As per claim(s) 32, both applications are claiming common subject matter, as follows:
A computer system for generating a fingerprint… said system comprising:
a database that stores instructions ...;
receiving, at a server, …; and
based on the request score and the type of client application that generated the request, determining, by the server, a response to the request ….

The claim(s) 1 of the ‘608 patent do not specifically state based on the request score and the type of client application that generated the request, determining, by the server, a response to the request as described in the claim 32 of instant application but it would have been obvious to a person skill in the art to the application 126 includes software components which are invoked when various execution paths are invoked in response to receipt of the requests. In particular, the application may respond to a request by accessing information, locally and or remotely, as necessary. For example, the application may access a database to obtain information for responding to a request as claimed in instant application.
            “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND 
 “Claim(s) 1 of ‘608 is generic to the species of invention covered by claim(s) 32 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 32 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            
As per independent claim(s) 41 & 50, they are also directed to the same subject matter recited in claim 32 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 33-40, 42-49 & 51, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 32-33, 38-39, 41-42, 45, 47-48 & 50-51 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cobb, U.S. Patent/Pub. No. 2008/0148039 A1 in view of Borders, U.S. Patent/Pub. No. 2009/0158430 A1.
As to claim 32, Cobb teaches a computer system for generating a fingerprint corresponding to a browser request, the computer system comprising: 
a database that stores instructions (Cobb, page 2, paragraph 25; i.e., [0025] In particular, the application may respond to a request by accessing information, locally and or remotely, as necessary. For example, the application may access a database to obtain information for responding to a request); and 
a hardware processor implementing the instructions to perform a method, the method including: 
receiving, at a server, a request from a client device, the request including one or more Hypertext Transfer Protocol (HTTP) headers (Cobb, page 6, paragraph 54-60; i.e., [0054] request-headers: Content-type: application/xwww-form urlencoded\r\n; [0059] An example of an HTTP parameter list derived from parsing the above request is shown below. Each parameter includes a type and name/value pair; [0060] The parameter list data can be retrieved from the request listed above. In particular, the parameter list query data can be retrieved from the request-line of the request, the  cookie data can be retrieved from the request headers, the post data can be retrieved from the request body, and the URL data can be retrieved from the request header and request line); 
based on the received request, generating, by the server, a request score and a fingerprint of the request, the fingerprint based at least partly on a subset of the one or more HTTP headers (Cobb, page 6, paragraph 63; i.e., [0063] FIG. 9 depicts a process for identifying significant requests to an application which do not correspond to a pattern of an interaction model, by ranking a significance of the requests. It is also possible to rank the non-matching requests according to their significance based on metrics which are applied to the invoked components. At step 970, a significance of the requests is determined based on the metrics of the associated invoked components. At step 980, the non-matching requests are ranked based on their significance and, at step 990, the non-matching requests are reported with a significance ranking or score); 
	based on the request score and the type of client application that generated the request, determining, by the server, a response to the request (Cobb, page 2, paragraph 25; page 5, paragraph 48-52; i.e. [0025] The application 126 includes software components which are invoked when various execution paths are invoked in response to receipt of the requests. In particular, the application may respond to a request by accessing information, locally and or remotely, as necessary. For example, the application may access a database to obtain information for responding to a request. Once a response is prepared, it is communicated to the client 110 via the network 120; [0050] In one approach, scores can be assigned to the components for each selection criteria, and a total score indicates whether a component is selected at decision block 710. The different scores for the different selection criteria can have different weights as well so that relatively more important criteria are weighted more heavily. Any type of scoring scheme can be used., [0052] FIG. 8 depicts a process for identifying significant requests to an application which do not correspond to a pattern of an interaction model).
But Cobb failed to teach the claim limitation wherein determining, by the server, a type of client application that generated the request. 
However, Borders teaches the limitation wherein determining, by the server, a type of client application that generated the request (Borders, page 8, paragraph 168; page 11, paragraph 211; i.e., [0168] Standard web browsers use special compound User-Agent values that may include information about the client operating system, browser plug-ins, client language, etc. An example of a compound User-Agent value can be seen in FIG. 5. This not only helps in identifying legitimate web applications, but also exposes certain adware and spyware programs that masquerade as useful browser plug-ins; [0211] Therefore, the potential of leakage of data from an employee's machines is high. These machines often provide client applications, such as web browsers, email clients, and instant-messaging tools).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cobb to substitute plugin browser from Borders for application associated with agent from Cobb to able to detect the flow of encrypted or obfuscated information (Borders, page 3, paragraph 63).
As to claim 33, Cobb-Borders teaches the computer system as recited in claim 32, wherein the hardware processor is further configured to assign the request score in an order of one or more header values (Cobb, page 5, paragraph 50; page 6, paragraph 63; i.e., [0050] In one approach, scores can be assigned to the components for each selection criteria, and a total score indicates whether a component is selected at decision block 710. The different scores for the different selection criteria can have different weights as well so that relatively more important criteria are weighted more heavily. Any type of scoring scheme can be used., [0052] FIG. 8 depicts a process for identifying significant requests to an application which do not correspond to a pattern of an interaction model; [0063] FIG. 9 depicts a process for identifying significant requests to an application which do not correspond to a pattern of an interaction model, by ranking a significance of the requests. It is also possible to rank the non-matching requests according to their significance based on metrics which are applied to the invoked components. At step 970, a significance of the requests is determined based on the metrics of the associated invoked components. At step 980, the non-matching requests are ranked based on their significance and, at step 990, the non-matching requests are reported with a significance ranking or score).
As to claim 36, Cobb-Borders teaches the computer system as recited in claim 32, wherein each of the one or more header values is stored in the database (Cobb, page 2, paragraph 25; i.e., [0025] The application 126 includes software components which are invoked when various execution paths are invoked in response to receipt of the requests. In particular, the application may respond to a request by accessing information, locally and or remotely, as necessary. For example, the application may access a database to obtain information for responding to a request. Once a response is prepared, it is communicated to the client 110 via the network 120).
As to claim 45, Cobb-Borders teaches the computer-implemented method as recited in claim 41, wherein each value in the database is unique to each one or more header values (Cobb, page 5, paragraph 50; page 6, paragraph 63; i.e., [0050] In one approach, scores can be assigned to the components for each selection criteria, and a total score indicates whether a component is selected at decision block 710. The different scores for the different selection criteria can have different weights as well so that relatively more important criteria are weighted more heavily. Any type of scoring scheme can be used., [0052] FIG. 8 depicts a process for identifying significant requests to an application which do not correspond to a pattern of an interaction model; [0063] FIG. 9 depicts a process for identifying significant requests to an application which do not correspond to a pattern of an interaction model, by ranking a significance of the requests. It is also possible to rank the non-matching requests according to their significance based on metrics which are applied to the invoked components. At step 970, a significance of the requests is determined based on the metrics of the associated invoked components. At step 980, the non-matching requests are ranked based on their significance and, at step 990, the non-matching requests are reported with a significance ranking or score).
As to claim 51, Cobb-Borders teaches the non-transitory computer-readable medium as recited in claim 50, wherein assign a core to a second request differing only in the order of one or more header values (Cobb, page 5, paragraph 50; page 6, paragraph 63; i.e., [0050] In one approach, scores can be assigned to the components for each selection criteria, and a total score indicates whether a component is selected at decision block 710. The different scores for the different selection criteria can have different weights as well so that relatively more important criteria are weighted more heavily. Any type of scoring scheme can be used., [0052] FIG. 8 depicts a process for identifying significant requests to an application which do not correspond to a pattern of an interaction model; [0063] FIG. 9 depicts a process for identifying significant requests to an application which do not correspond to a pattern of an interaction model, by ranking a significance of the requests. It is also possible to rank the non-matching requests according to their significance based on metrics which are applied to the invoked components. At step 970, a significance of the requests is determined based on the metrics of the associated invoked components. At step 980, the non-matching requests are ranked based on their significance and, at step 990, the non-matching requests are reported with a significance ranking or score ).

Claim(s) 41-42 & 50-51 is/are directed to a method and non-transitory claim and they do not teach or further define over the limitations recited in claim(s) 32-33.  Therefore, claim(s) 41-42 & 50-51 is/are also rejected for similar reasons set forth in claim(s) 32-33.
Claim(s) 45 is/are directed to a method and non-transitory claim and they do not teach or further define over the limitations recited in claim(s) 36.  Therefore, claim(s) 45 is/are also rejected for similar reasons set forth in claim(s) 36.


Claim(s) 34 & 43 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cobb, U.S. Patent/Pub. No. 2008/0148039 A1 in view of Borders, U.S. Patent/Pub. No. 2009/0158430 A1, and further in view of Seni, U.S. Pat. No. 6,453,070 B1.
As to claim 34, Cobb-Borders teaches the computer system as recited in claim 33.  But Cobb-Borders failed to teach the claim limitation wherein the request score is represented as one or more bitfields.
However, Seni teaches the limitation wherein the request score is represented as one or more bitfields (Seni, col 7, lines 5-15; i.e., Probabilities are generated by sending character scoring queries 37 from the search module 30 to the character recognizer module 20. These character scoring queries 37 specify the character associated with the theory in question, the time step when the theory was created, the current time 10 step, and a bit-field with bits set indicating previously used diacritical. The character recognizer module 20 responds with a recognition score 29 and updates the diacritical bit-field if an unused diacritical was claimed by the given character hypothesis. At the end of T time steps, the search 15 module 30 outputs a ranked list of possible interpretation strings which represents the input ink).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cobb-Borders to substitute character scoring queries from Seni for significance ranking or score from Cobb-Borders to provide a better outcome method when directly compare the two outcomes by score (Seni, col 2, lines 45-50).

Claim(s) 43 is/are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 34.  Therefore, claim(s) 43 is/are also rejected for similar reasons set forth in claim(s) 34.


Claim(s) 35 & 44 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cobb, U.S. Patent/Pub. No. 2008/0148039 A1 in view of Borders, U.S. Patent/Pub. No. 2009/0158430 A1, and further in view of Woo, U.S. Pub. No. 2003/0103573 A1.
As to claim 35, Cobb-Borders teaches the computer system as recited in claim 32.  But Cobb failed to teach the claim limitation wherein each of the one or more header values corresponds to a base value raised by an exponent.
However, Woo teaches the limitation wherein each of the one or more header values corresponds to a base value raised by an exponent (Woo, page 10, paragraph 134-135; i.e., [0134] The aforementioned operation of the floating-point number encoder 330 is for encoding the mantissa of a converted floating-point number, and a process of encoding information on the exponent of the floating-point number into a key value header; [0135] The floating-point number encoder 330 identifies which one is a maximum value among the absolute values of the exponents of x_min, y_min, z_min, and max, stores the identified maximum value as nMaxExp, and encodes nMaxExp into a key value header of several bits in step S659).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cobb-Borders to substitute obtaining a key value header from Woo for the request header from Cobb-Borders to reduce the amount of data to be process without considering characteristics of each components of data (Woo, page 1, paragraph 7).

Claim(s) 44 is/are directed to a method claim and they do not teach or further define over the limitations recited in claim(s) 35.  Therefore, claim(s) 44 is/are also rejected for similar reasons set forth in claim(s) 35.


Claim(s) 37-40, 46-49  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Cobb, U.S. Patent/Pub. No. 2008/0148039 A1 in view of Borders, U.S. Patent/Pub. No. 2009/0158430 A1, and further in view of Kawai, U.S. Pub. No. 2004/0083424 A1.
As to claim 37, Cobb-Borders teaches the computer system as recited in claim 32.  But Cobb failed to teach the claim limitation wherein assign a special value to an unknown header value of the one or more header values.
However, Kawai teaches the limitation wherein assign a special value to an unknown header value of the one or more header values (Kawai, page 7, paragraph 116; i.e., [0116] In FIG. 7A, there is an<A> tag for specifying the link target as "HIDDEN_URL" which interposed between a character string, such as "stock status of GX Series", indicative of a header, and a <TABLE> tag indicative of a table. There is, however, no character string or image interposed between these <A> tags. Therefore, the audience cannot notice that there is a link interposed between the header and the table in the view as shown in FIG. 7B, when the document 151 is browsed by the browser. It is easy for the crawler to search for and follow such links, but it is difficult for the administrator to find these links. Suppose that the link target "HIDDEN_URL" is indicative of a confidential file such as a customer list).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cobb-Borders to substitute hidden URL from Kawai for typical URL from Cobb-Borders to reduce the time and cost for provide a correction candidate for the logically mismatch (Kawai, page 1, paragraph 10).
As to claim 38, Cobb-Borders teaches the computer system as recited in claim 33, wherein generating the fingerprint comprising the order string and the request score (Cobb, page 2, paragraph 25; i.e., [0025] The application 126 includes software components which are invoked when various execution paths are invoked in response to receipt of the requests. In particular, the application may respond to a request by accessing information, locally and or remotely, as necessary. For example, the application may access a database to obtain information for responding to a request. Once a response is prepared, it is communicated to the client 110 via the network 120).
But Cobb failed to teach the claim limitation wherein based on the one or more header values in the request, retrieving, by the sever, a character from the database for each one of the one or more header values in the request; assigning an order string for the request by concatenating the retrieved characters of the one or more header values in the request in the same order as the one or more header values in the request. 
However, Borders teaches the limitation wherein assigning an order string for the request by concatenating the retrieved characters of the one or more header values in Borders, page 8, paragraph 166; i.e., [0166] Constructing the URLs oflinks given HTML elements is simply a matter of extracting strings from the document, and possibly concatenating them to the name of the current web host. Embedded scripts and programs may also create or modify link URLs. The way that these objects affect links may be determined by straightforward program analysis in many cases ( e.g., extracting the URL string from an "onclick=' document.location.url=/other_url "' construct)).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cobb to substitute plugin browser from Borders for application associated with agent from Cobb to able to detect the flow of encrypted or obfuscated information (Borders, page 3, paragraph 63).
However, Kawai teaches the limitation wherein based on the one or more header values in the request, retrieving, by the sever, a character from the database for each one of the one or more header values in the request (Kawai, page 7, paragraph 116; i.e., [0116] In FIG. 7A, there is an<A> tag for specifying the link target as "HIDDEN_URL" which interposed between a character string, such as "stock status of GX Series", indicative of a header, and a <TABLE> tag indicative of a table. There is, however, no character string or image interposed between these <A> tags. Therefore, the audience cannot notice that there is a link interposed between the header and the table in the view as shown in FIG. 7B, when the document 151 is browsed by the browser. It is easy for the crawler to search for and follow such links, but it is difficult for the administrator to find these links. Suppose that the link target "HIDDEN_URL" is indicative of a confidential file such as a customer list).
hidden URL from Kawai for typical URL from Cobb-Borders to reduce the time and cost for provide a correction candidate for the logically mismatch (Kawai, page 1, paragraph 10).
As to claim 39, Cobb-Borders teaches the computer system as recited in claim 38.  But Cobb failed to teach the claim limitation wherein the hardware processor is further configured to assign different order strings to a second request differing only in the order of the one or more header values.
However, Borders teaches the limitation wherein the hardware processor is further configured to assign different order strings to a second request differing only in the order of the one or more header values (Borders, page 14, paragraph 236 & 240; i.e., [0236] This corresponds to the amount of information needed to represent the number of possible links that may be visited (n) plus the number of possible ways to select the visited links from the total set of links (n choose m) plus the number of
ways in which link selection can be ordered (m!); [0240] The field names, field ordering, and delimiters between fields can be derived from the page containing the form and thus do not convey ill-layer information).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cobb to substitute plugin browser from Borders for application associated with agent from Cobb to able to detect the flow of encrypted or obfuscated information (Borders, page 3, paragraph 63).
As to claim 40, Cobb-Borders teaches the computer system as recited in claim 38.  But Cobb failed to teach the claim limitation wherein assign the special character to 
However, Kawai teaches the limitation wherein assign the special character to the unknown one or more header values when one or more header values in the browser request is unknown (Kawai, page 7, paragraph 116; i.e., [0116] In FIG. 7A, there is an<A> tag for specifying the link target as "HIDDEN_URL" which interposed between a character string, such as "stock status of GX Series", indicative of a header, and a <TABLE> tag indicative of a table. There is, however, no character string or image interposed between these <A> tags. Therefore, the audience cannot notice that there is a link interposed between the header and the table in the view as shown in FIG. 7B, when the document 151 is browsed by the browser. It is easy for the crawler to search for and follow such links, but it is difficult for the administrator to find these links. Suppose that the link target "HIDDEN_URL" is indicative of a confidential file such as a customer list).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cobb-Borders to substitute hidden URL from Kawai for typical URL from Cobb-Borders to reduce the time and cost for provide a correction candidate for the logically mismatch (Kawai, page 1, paragraph 10).

Claim(s) 46-49 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 37-40.  Therefore, claim(s) 46-49 is/are also rejected for similar reasons set forth in claim(s) 37-40.

Listing of Relevant Arts
Morgan, U.S. Patent/Pub. No. 2008/0025308 A1 discloses unknown header and header values.
Shah, U.S. Patent/Pub. No. 2008/0244076 A1 discloses extensible fields in headers.
Young, U.S. Patent/Pub. No. US 20100114862 A1 discloses outputting a results list in response to receipt of search query.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.